Exhibit 10.1

 



AMENDMENT NO. 1 TO VOTING AGREEMENT

 

This Amendment No. 1 to Voting Agreement (the “Amendment”) is made and entered
into as of January 16, 2018 by and between MoviePass Inc., a Delaware
corporation (the “Company”), and Helios and Matheson Analytics Inc., a Delaware
corporation (“Helios”).

 

WHEREAS, the Company, Helios and certain stockholders of the Company (the “Key
Holders”) entered into that certain Voting Agreement dated as of December 11,
2017 (the “Voting Agreement”), pursuant to that certain Securities Purchase
Agreement, dated August 15, 2017, as amended on October 6, 2017 and December 11,
2017, between the Company and Helios; and

 

WHEREAS, pursuant to the Voting Agreement, two directors of the Company shall be
designated by the Chief Executive Officer of Helios and three directors of the
Company shall be designated by the Chief Executive Officer of the Company, out
of a total of five director seats on the board of directors of the Company;

 

WHEREAS, as of the date of this Amendment, the Chief Executive Officers of
Helios and the Company have each designated two directors of the Company and
there has remained one vacancy on the board of directors of the Company since
December 11, 2017;

 

WHEREAS, the Company and Helios now desire to amend the Voting Agreement as
provided for herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Amendment as if fully set forth below the parties hereby
agree to amend the Voting Agreement as follows:

 

1.                  Unless otherwise expressly defined herein, all capitalized
terms used in this Amendment shall have the same meaning as they are defined in
the Voting Agreement.

 

2.                  Section 1.2(a) of the Voting Agreement is hereby amended and
restated in its entirety as follows:

 

“Two (2) persons shall be designated by the Chief Executive Officer of the
Company (the “Company Designees”), which individuals shall initially be Mitch
Lowe and Chris Kelly. The parties agree that at least one of the Company
Designees shall qualify as an “Independent Director,” within the meaning of the
director independence rules of the NASDAQ Stock Market LLC (“NASDAQ”) or the New
York Stock Exchange (“NYSE”), as applicable, by the then current Board, acting
in good faith. If, at any time during the term of this Agreement, the Board
determines that neither of the Company Designees is an Independent Director,
then the Chief Executive Officer of the Company shall promptly cause at least
one of the Company Designees who is not an Independent Director to be removed
and replaced in accordance with Subsection 1.4 to comply with this Subsection
1.2(a).”

 

3.                  Section 1.2(b) of the Voting Agreement is hereby amended and
restated in its entirety as follows:

 

“Three (3) persons shall be designated by the Chief Executive Officer of Helios
(the “Helios Designees” and together with the Company Designees, the
“Designees”), two (2) of which individuals shall initially be Theodore
Farnsworth and Carl Schramm and the third of which will be designated by the
Chief Executive Officer of Helios by January 31, 2018. The parties agree that at
least two (2) of the Helios Designees shall qualify as Independent Directors, as
determined by the then current Board, acting in good faith. If, at any time
during the term of this Agreement, the Board determines that at least two (2) of
the Helios Designees are not Independent Directors, then the Chief Executive
Officer of Helios shall promptly cause one or more of the Helios Designees to be
removed and replaced in accordance with Subsection 1.4 to comply with this
Subsection 1.2(b).”

 

 

 



 

4.                  This Amendment shall be deemed effective for all purposes
retroactively to December 11, 2017, which is the date Helios, the Company and
certain stockholders of the Company entered into the Voting Agreement.

5.                  Except as specifically amended hereby, the Voting Agreement
shall remain in full force and effect and all other terms of the Voting
Agreement remain unchanged. To the extent any provision of the Voting Agreement
is inconsistent with this Amendment, this Amendment shall control.

 

6.                  This Amendment is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

 

7.                  The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

8.                  This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature delivered by
fax or e-mail/.pdf transmission shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature, and delivery by such
means shall be due delivery hereof.

 

9.                  The headings of this Amendment, if any, are for convenience
of reference and shall not form part of, or affect the interpretation of, this
letter agreement.



 

[Signature Page Follows]

 

 

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 



  MOVIEPASS, INC       By:  /s/ Mitch Lowe     Name: Mitch Lowe
Title: Chief Executive Officer

 





  HELIOS AND MATHESON ANALYTICS INC.       By:  /s/ Theodore Farnsworth    
Name: Theodore Farnsworth
Title: Chief Executive Officer

 

 

 

 



[Signature Page to Amendment No. 1 to Voting Agreement]

 



 

 

 

 

 

 

 

 

 

 

